GREAT CHINA INTERNATIONAL HOLDINGS, INC.

Option for the Purchase of __________ Shares of Common Stock

THE HOLDER OF THIS OPTION, BY ACCEPTANCE HEREOF, BOTH WITH RESPECT TO THE OPTION
AND COMMON STOCK ISSUABLE UPON EXERCISE OF THE OPTION, AGREES AND ACKNOWLEDGES
THAT THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER
THE SECURITIES LAWS OF ANY STATE. THESE SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE TRANSFERRED OR SOLD IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT OR OTHER COMPLIANCE UNDER THE SECURITIES ACT OR A “NO
ACTION” OR INTERPRETIVE LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER, AND ITS COUNSEL, TO
THE EFFECT THAT THE SALE OR TRANSFER IS EXEMPT FROM REGISTRATION UNDER THE
SECURITIES ACT.

This is to certify that, for value received, _____________, (the “Optionee”) is
entitled to purchase from Great China International Holdings, Inc. (the
“Company”), on the terms and conditions hereinafter set forth, all or any part
of ________ shares (“Option Shares”) of the Company’s common stock, par value
$0.001 (the “Common Stock”), at the purchase price of $6.00 per share (“Option
Price”). Upon exercise of this option in whole or in part, a certificate for the
Option Shares so purchased shall be issued and delivered to the Optionee. If
less than the total option is exercised, a new option of similar tenor shall be
issued for the unexercised portion of the options represented by this Agreement.

This option is granted subject to the following further terms and conditions:

1.     This option shall vest and be exercisable in five equal increments of
_______ shares with the first vesting on ___________, and the remaining four
increments vesting on the next four successive anniversary dates of the first
vesting. Options for Option shares that vest can be exercised for a term of five
years from and including the date of vesting, after which the options to
purchase the vested Option Shares shall expire and terminate. No right to
purchase unvested Option Shares shall vest and become exercisable after
termination of Optionee’s employment with the Company for any reason. In order
to exercise this option with respect to all or any part of the Option Shares for
which this option is at the time exercisable, Optionee (or in the case of
exercise after Optionee’s death, Optionee’s executor, administrator, heir or
legatee, as the case may be) must take the following actions:

(a)     Deliver to the Corporate Secretary of the Company an executed notice of
exercise in substantially the form of that attached to this Agreement (the
“Exercise Notice”) in which there is specified the number of Option Shares that
are to be purchased under the exercised option;



--------------------------------------------------------------------------------



(b)     Pay the aggregate Option Price for the purchased shares through one full
payment in cash or wire transfer to the Company; and

(c)     Furnish to the Company appropriate documentation that the person or
persons exercising the option (if other than Optionee) have the right to
exercise this option.

For purposes of this Agreement, the Exercise Date shall be the date on which the
executed Exercise Notice shall have been delivered to the Company. Upon such
exercise, the Company shall issue and cause to be delivered with all reasonable
dispatch (and in any event within three business days following receipt of good
funds in payment of the Option Price) to or upon the written order of the
Optionee at its address, and in the name of the Optionee, a certificate or
certificates for the number of full Option Shares issuable upon the exercise
together with such other property (including cash) and securities as may then be
deliverable upon such exercise.

2.     The Optionee acknowledges that the shares subject to this option have not
and will not be registered as of the date of exercise of this option under the
Securities Act or the securities laws of any state. The Optionee acknowledges
that this option and the shares issuable on exercise of the option, when and if
issued, are and will be “restricted securities” as defined in Rule 144
promulgated by the Securities and Exchange Commission and must be held
indefinitely unless subsequently registered under the Securities Act and any
other applicable state registration requirements. The Company is under no
obligation to register the securities under the Securities Act or under
applicable state statutes. In the absence of such a registration or an available
exemption from registration, sale of the Option Shares may be practicably
impossible. The Optionee shall confirm to the Company the representations set
forth above in connection with the exercise of all or any portion of this
option.

3.     The number of Option Shares purchasable upon the exercise of this option
and the Option Price per share shall be subject to adjustment from time to time
subject to the following terms. If the outstanding shares of Common Stock of the
Company are increased, decreased, changed into or exchanged for a different
number or kind of shares of the Company through reorganization,
recapitalization, reclassification, stock dividend, stock split or reverse stock
split, the Company or its successors and assigns shall make an appropriate and
proportionate adjustment in the number or kind of shares, and the per-share
Option Price thereof, which may be issued to the Optionee under this Agreement
upon exercise of the options granted under this Agreement. The purchase rights
represented by this option shall not be exercisable with respect to a fraction
of a share of Common Stock. Any fractional shares of Common Stock arising from
the dilution or other adjustment in the number of shares subject to this option
shall rounded-up to the nearest whole share.

4.     The Company covenants and agrees that all Option Shares which may be
delivered upon the exercise of this option will, upon delivery, be free from all
taxes, liens, and charges with respect to the purchase thereof; provided, that
the Company shall have no obligation with respect to any income tax liability of
the Optionee and the Company may, in its discretion, withhold such amount or
require the Optionee to make such provision of funds or other consideration as
the Company deems necessary to satisfy any income tax withholding obligation
under applicable law.

2

--------------------------------------------------------------------------------



5.     The Company agrees at all times to reserve or hold available a sufficient
number of shares of Common Stock to cover the number of Option Shares issuable
upon the exercise of this and all other options of like tenor then outstanding.

6.     This option shall not entitle the holder hereof to any voting rights or
other rights as a shareholder of the Company, or to any other rights whatsoever,
except the rights herein expressed, and no dividends shall be payable or accrue
in respect of this option or the interest represented hereby or the Option
Shares purchasable hereunder until or unless, and except to the extent that,
this option shall be exercised.

7.     The Company may deem and treat the registered owner of this option as the
absolute owner hereof for all purposes and shall not be affected by any notice
to the contrary.

8.     In the event that any provision of this Agreement is found to be invalid
or otherwise unenforceable under any applicable law, such invalidity or
unenforceability shall not be construed as rendering any other provisions
contained herein invalid or unenforceable, and all such other provisions shall
be given full force and effect to the same extent as though the invalid or
unenforceable provision were not contained herein.

9.     This Agreement shall be governed by and construed in accordance with the
internal laws of the state of Nevada, without regard to the principles of
conflicts of law thereof.

10.     Except as otherwise provided herein, this Agreement shall be binding on
and inure to the benefit of the Company and the person to whom an option is
granted hereunder, and such person’s heirs, executors, administrators, legatees,
personal representatives, assignees, and transferees.

IN WITNESS WHEREOF, the Company has caused this option to be executed on the 3rd
day of March 2006, by the signature of its duly authorized officer.

Great China International Holdings, Inc.

By ______________________________________

Jiang Fang, President

The undersigned Optionee hereby acknowledges receipt of a copy of the foregoing
option and acknowledges and agrees to the terms and conditions set forth in the
option.

____________________________________________

3

--------------------------------------------------------------------------------



Exercise Notice
(to be signed only upon exercise of Option)

TO:     Great China International Holdings, Inc.

The Optionee, holder of the attached option, hereby irrevocable elects to
exercise the purchase rights represented by the option for, and to purchase
thereunder, _________________ shares of common stock of Great China
International Holdings, Inc., and herewith makes payment therefor, and requests
that the certificate(s) for such shares be delivered to the Optionee at:

     


If acquired without registration under the Securities Act of 1933, as amended
(“Securities Act”), the Optionee represents that the common stock is being
acquired without a view to, or for, resale in connection with any distribution
thereof without registration or other compliance under the Securities Act and
applicable state statutes, and that the Optionee has no direct or indirect
participation in any such undertaking or in the underwriting of such an
undertaking. The Optionee understands that the common stock has not been
registered, but is being acquired by reason of a specific exemption under the
Securities Act as well as under certain state statutes for transactions by an
issuer not involving any public offering and that any disposition of the common
stock may, under certain circumstances, be inconsistent with these exemptions.
The Optionee acknowledges that the common stock must be held and may not be
sold, transferred, or otherwise disposed of for value unless subsequently
registered under the Securities Act or an exemption from such registration is
available. The Company is under no obligation to register the common stock under
the Securities Act. The certificates representing the common stock will bear a
legend restricting transfer, except in compliance with applicable federal and
state securities statutes.

The Optionee agrees and acknowledges that this purported exercise of the option
is conditioned on, and subject to, any compliance with requirements of
applicable federal and state securities laws deemed necessary by the Company.

DATED this ________ day of ________________________________, __________.

____________________________________
Signature

4

--------------------------------------------------------------------------------